McMILLIAN, Circuit Judge
dissenting.
Mosby’s complaint was decided on the basis of evidence produced during a summary judgment hearing on a related case involving mailing of the papers at issue, Mosby v. James, No. PB-C-90-291. The evidence did not dispose of Mosby’s claim that the attorneys failed to return his legal papers and that he was thereby prejudiced in his pursuit of postconviction relief. Because he was not afforded sufficient opportunity to respond to the affidavits supporting the attorneys’ summary judgment motion, I would remand for the limited purpose of allowing him to do so even though it would undoubtedly be difficult for Mosby to establish a genuine factual dispute.